DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 3, 5, 8, 9, 11, 14, 16, 19, 20 are canceled.
Claims 1, 2, 4, 6, 7, 10, 12, 13, 15, 17, 18 are pending, ALLOWED, and have been examined. 
This action is in reply to the papers filed on 08/17/2021 as further amended by Supplemental Amendment filed 08/27/2021.  
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Amendment
The present Office Action is based upon the original patent application filed on 07/26/2019 as modified by the amendment filed on 08/17/2021 as further amended by Supplemental Amendment filed 08/27/2021. 
Claim Objection
Per Applicants’ amendments/arguments, the objection is withdrawn. 
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 1, 2, 4, 6, 7, 10, 12, 13, 15, 17, 18 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 1. (Currently amended) A computer-implemented method of enabling adaptive navigation of online product information, 
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art (Allen et al. 2018/0293644; Shear et al. 2014/0282586; HOD et al. 2008/0208715; TAN et al. 2013/0318089; Patil et al. 2015/0278764; Melero et al. 2002/0111879; Ball 2014/0052656; Samiri et al. 2008/0261635; Keyngnaert et al. 2018/0268038; Gromley et al. 2016/0110692) teach the features as disclosed in Non-final Rejection (06/01/2021), however, these cited references do not teach and the prior-art does not teach at least the following:
determining, by the processor, in real time based on the request or information related to the client device an organization class from among a plurality of organization classes in an organization taxonomy, a first one of the plurality of organization classes corresponding to a department of an enterprise and a second one of the plurality of organization classes representing a region of the enterprise, each of the department and the region of the enterprise comprising one or more users of other client devices; distributing a query based on the request to both the at least one hosted product catalog and the at least one punch-out catalog and receiving a result set of products in response to the query; obtaining in real time in response to the request from the client device, for each product in the one or more product classes, one or more metrics related to previous online selections, requisitions, or purchases of the product made by one or more other client devices of the one or more users in the one or more organization classes in response to the request based on stored activity data related to online selections, requisitions, or purchases of the plurality of products by the other client devices of the one or more users in the organization taxonomy; filtering the result set to include only products that are relevant to the organization class that was determined; causing in real time in response to the request from the client device displaying a list of product items respectively corresponding to products in the one or more product classes on a screen associated with the client device, each product item including product data of the product from a product item master database and, based on corresponding one or more metrics of the product, a first graphical icon representing the one or more users associated with the previous online selections, requisitions, or purchases of the product, a second graphical icon specifying a first total number of the previous online selections of the product by the one or more users, and a third graphical icon specifying a second total number of the previous online purchases of the product; displaying the first graphical icon as a hyperlink which when selected causes invoking a chat interface for communicating in real time with the one or more devices of the one or more users in the one or more organization classes who are associated with the previous online selections, requisitions, or purchases of the product; receiving one or more chat messages communicated through the chat interface from the client device; updating the product item master database with the one or more chat messages.


Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 08/17/2021, pgs. 9-16), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Alice, etc…). 


Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shear et al. 2014/0282586 [0547] In some embodiments users may arrange information of their choosing (subject to context and any associated rights) into purpose expression organizations, for example as classes, ontologies, taxonomies, and/or the like. Should a user wish to publish such organizations there may be one or more formalisms that are applied during publication to ensure standardization and/or interoperability for the wider and/or intended audience. 
Regarding Claim 6. Kranzley et al. 2013/0144715 [0475] Insurer MS SQL 16230 can be an exemplary CPP enabling the creation, reading, updating, and/or deletion of data in a Data Structure, which in this example can store data associated with an Offer limited to one or more Products in a Product Class in the NDC format and including an event-condition -action rule with a condition component requiring both a Product in the NDC format and a Cumulative Transaction Value exceeding $1,000 during a calendar year. 


Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.
Examiner’s Response: Claim Rejections – 35 USC § 103
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682







Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over: Allen et al. 2018/0293644; in view of Shear et al. 2014/0282586. 
Regarding Claim 1. Allen et al. 2018/0293644 further teaches A computer-implemented method of enabling adaptive navigation of online product information, comprising: receiving, by a processor, a request for product information from a client device (Allen et al. 2018/0293644 [0026 – product detail] In some embodiments of the present invention, business sources 114 may include a general purpose search engine. In other embodiments, business sources 114 may include a specialized search engine for store inventories. In yet other embodiments, business sources 114 may include the actual store website including product detail and inventory information. In still other embodiments, business sources 114 may obtain data from general purpose search engines, specialized search engines, and/or store websites to compile an inventory per store location to be stored in database 116. Database 116 can be implemented with a type of storage device capable of storing product inventory and description data, such as a hard disk drive or solid state drive on a database server, and configuration files that can be accessed and utilized by business sources 114. [0051 - Shopping list analysis program 106 retrieves the information for each of the available products and compares product attributes (such as, price, color, status, sizes, brands, among others) with respect to the user preferences] Shopping list analysis program 106 determines the available products and compares the product attributes (step 316). As previously discussed, shopping list analysis program 106 may have identified multiple available products in stores nearby the user. Shopping list analysis program 106 retrieves the information for each of the available products and compares product attributes (such as, price, color, status, sizes, brands, among others) with respect to the user preferences. Referring to a previously provided example, if shopping list analysis program 106 identifies that the user routinely buys gluten free products, shopping list analysis program 106 may narrow the product recommendations of "hot dog buns" to gluten free hot dog buns. Shopping list analysis program 106 may also provide store recommendations based on the user preferences. For example, if the user routinely buys a category of products in a particular store, shopping list analysis program 106 may narrow product recommendations to only those products available at the user preferred store. Product attributes may also be used to remove an available product from consideration for failure to meet user preferences and/or previously provided feedback from the user. Since the user may be in transit, shopping list analysis program 106 may advantageously arrange the order the list of available products based on store proximity.), the request specifying one or more product classes (Allen et al. 2018/0293644 [0025 - taxonomic classification of the shopping list of items] Database 108 is a repository for data used by shopping list analysis program 106. Data used by shopping list analysis program 106 may include the shopping list, the taxonomic classification of the shopping list of items, the entity information related to the shopping list of items, and any other information related to the shopping list of items. In the depicted embodiment, database 108 resides on server computer 104. In another embodiment, database 108 may reside elsewhere within distributed data processing environment 100 provided shopping list analysis program 106 has access to database 108. [Claim 1]) of a plurality of product classes in a product taxonomy (Allen et al. 2018/0293644 [0050 - products obtained from applying a predefined classification taxonomy to items on the shopping list] Shopping list analysis program 106 queries business sources 114 to determine availability of the shopping list entries close to the provided location (step 314). Shopping list analysis program 106 uses the hierarchy of categories of products obtained from applying a predefined classification taxonomy to items on the shopping list, and the corresponding confidence levels of the categories (as previously described with respect to FIG. 2), in combination with the location data of mobile device 110 to query store inventories and determine nearby brick and mortar stores that carry the products the user wishes to buy. To identify the nearby brick and mortar stores that carry the desired products, shopping list analysis program 106 receives the location of mobile device 110 and queries the plurality of business sources 114 to determine the location and inventory of nearby brick and mortar stores that carry the products related to the shopping list entries. In some embodiments, product availability may be determined by relying on industry wide categories of consumer products. In still other embodiments, shopping list analysis program 106 may identify nearby stores, retrieve a list of products offered for sale at a store, and apply NLP techniques to the retrieved list of products, such as taxonomy classification, entity analysis, and keyword extraction, to determine a hierarchy of categories related to the products sold at the store. Shopping list analysis program 106 may compare the hierarchy of categories related to the shopping list entries to the hierarchy of categories related to the products sold at the store to determine product availability associated with store proximity.), one of the plurality of product classes corresponding to a product (Allen et al. 2018/0293644 [0039] Shopping list analysis program 106 uses the location of the user to determine product availability based on store proximity (step 208). The user location and/or store proximity may include locations within a predefined geographic range, or driving distance from the user. The user location and/or store proximity may also include locations within a predefined geographic range from a user provided route. A beneficial feature of embodiments of the present invention is that the user only needs to provide a shopping list using plain, natural language, or even a high level objective, and enable location services on their mobile device. Users may take advantage of various embodiments without the need to set specific geo location reminders or specific entry formats. Shopping list analysis program 106 uses the categories having the highest confidence levels and the products that match those categories to identify nearby stores. If a category has a low confidence level (such as failing to exceed a predefined threshold level), the category is not used when searching for stores that include the same or similar categories of products in their available inventories. In some embodiments, the products in the list of available products may include product attributes. In yet other embodiments, product availability of store inventories may be determined by relying on industry wide categories of consumer products. In still other embodiments, shopping list analysis program 106 may identify nearby stores, retrieve a list of products offered for sale at a nearby store, and apply NLP techniques of taxonomy classification, entity analysis, and keyword extraction to the retrieved list of products, to determine a hierarchy of categories related to the products sold at the store. In response, shopping list analysis program 106 may compare the hierarchy of categories related to the shopping list entries to the hierarchy of categories related to the products sold at the store to determine product availability based on determined categories of shopping list entries and store inventory, and store proximity. [Claim 1]); determining, by the processor, in real time based on the request or information related to the client device one or more organization classes of a plurality of organization classes in an organization taxonomy (Allen et al. 2018/0293644 [0010 - shopping list serves as an organizer for the items as well as a reminder to buy the listed items] A typical shopping list application provides the capability to include items that a user wants to purchase. The shopping list serves as an organizer for the items as well as a reminder to buy the listed items. Embodiments of the present invention recognize that users tend to forget to purchase items on the shopping list and further recognize that users are not always aware of the brick and mortar store locations that carry the items that they want to purchase. Yet other embodiments recognize that users often use imprecise high level concepts to describe items on a shopping list. Some embodiments recognize that, while some items are typically found at most stores, users may want to be notified of items that are hard to find, item variations, or items that are otherwise not readily available at locations known by the user. Still other embodiments recognize that user behavior can be gathered directly or inferred from a variety of sources to understand and anticipate user needs and preferences as shopping lists are processed. [0004] Embodiments of the present invention disclose a method, a computer program product, and a system for a location-aware shopping list. The method for a location aware shopping list includes one or more processors that receive a shopping list including one or more shopping list items. One or more processors classify each item shopping list item of one or more shopping list items into one or more hierarchies using a predetermined taxonomy classification. One or more processors determine a confidence level associated with each hierarchy of the one or more hierarchies and determine whether the confidence level associated with any hierarchy of the one or more hierarchies exceeds a predetermined threshold level. One or more processors determine all the shopping list items in the one or more hierarchies with the confidence level that exceeds the predetermined threshold level. One or more processors determine a user location and a store within a predefined range of the user location. One or more processors determine whether the store includes any of the one or more items and send a notification to the user, including an identification of the store and the one or more items at the store. [0032] Shopping list analysis program 106 identifies the contents of the shopping list (step 204). Shopping list analysis program 106 applies taxonomy classification to identify a hierarchy of categories. The hierarchy of categories may be initially selected from a predefined taxonomy classification, which may be continuously updated from text corpora. The taxonomy classification returns a hierarchy of categories with a corresponding level of confidence for each entry of the shopping list. The confidence level is associated with the extent to which the shopping list item is properly categorized. In some embodiments of the present invention, the confidence level must exceed a predefined threshold indicating a level of confidence that the category accurately aligns with the entry item of the shopping list. If shopping list analysis program 106 determines the confidence level to exceed the predefined threshold shopping list analysis program 106 initiates a search for nearby stores that include in their inventory, categories of items aligning with the shopping list entries. Therefore, if the confidence level of a determined category does not exceed the predefined threshold, the category is removed from consideration while searching for nearby stores. In some embodiments, the confidence level is calculated in accordance to the term frequency-inverse document frequency (TF-IDF) or any other statistical measure useful to evaluate the importance of a word in relation to a document in a collection or corpus.), one of the plurality of organization classes corresponding to a user; obtaining in real time, for each product in the one or more product classes, one or more metrics (Allen et al. 2018/0293644 [0040 – Product attributes interpreted as product metrics] Having determined store proximity and product availability, shopping list analysis program 106 compares product attributes (step 210). For example, shopping list analysis program 106 may have identified multiple available products in stores nearby the user. Shopping list analysis program 106 retrieves the information for each of the available products and compares product attributes (such as, price, color, status, sizes, brands, among others) with respect to the user preferences. Referring to a previously presented example, if shopping list analysis program 106 identifies that the user routinely buys gluten free products, shopping list analysis program 106 may narrow the refined product list to gluten free hot dog buns. Shopping list analysis program 106 may also provide store recommendations based on user preferences and/or the purchase history of the user. For example, if the user routinely buys a category of products in a particular store, shopping list analysis program 106 may narrow product recommendations to only those products available at the user preferred store. Product attributes may also be used to remove an available product for failure to meet user preferences and/or previously provided feedback from the user. Since the user may be in transit, shopping list analysis program 106 may advantageously present the order of the list of available products based on store proximity.) related to online selections, requisitions, or purchases of the product made by one or more devices of one or more users in the one or more organization classes in response to the request (Allen et al. 2018/0293644 [0049] Referring to FIG. 3B, shopping list analysis program 106 receives a location based request (step 312). As discussed with respect to FIG. 2, the present invention uses location based services and mapping services on mobile device 110 to obtain the mobile device 110 location and send it to the shopping list analysis program 106 for further processing. For example, a user may be travelling while mobile device 110 sends periodical location based data in response to requests from shopping list analysis program 106. The user may also trigger a location based request from mobile device 110. Location based requests provide shopping list analysis program 106 with the location of the user to enable location based product recommendations in stores nearby the user. The location based requests may include, without limitation, a coordinate location, a geographic range, a location (such as identification of a shopping mall), or a route. Shopping list analysis program 106 may continue to gather information related to the shopping list items, such as subject expertise or user preferences, between periods of user location update.) based on stored activity data related to online selections, requisitions, or purchases of the plurality of products by devices of a plurality of users in the organization taxonomy (Allen et al. 2018/0293644 [0035] In yet another embodiment, shopping list analysis program 106 retrieves user preferences from user preference sources 118. Referring to the previous example, shopping list analysis program 106 may access the previous purchases of a user from user preference sources 118 and determine that the user has purchased board games within the last month. Based on this information, shopping list analysis program 106 may narrow the category associated with the shopping list items to the "/hobbies and interests/games/board games and puzzles" category without asking for user feedback. In another example, a shopping list may include a shorthand entry to an item such as "hot dog buns" without providing a preference over the many brands, or may include an entry of "milk" without information such as types of milk (e.g., gluten free, whole grain, honey wheat, potato bread, etc.). In this example, shopping list analysis program 106 queries user preference sources 118 to identify user provided preferences that are stated or can be inferred by past user behavior. If shopping list analysis program 106 identifies that the user routinely buys gluten free products, shopping list analysis program 106 may refine the product list to gluten free hot dog buns. Shopping list analysis program 106 may also provide store recommendations based on the preferences of the user. For example, if the user routinely buys a category of products at a particular store, shopping list analysis program 106 may narrow product recommendations to only those products available at the user preferred store. In some embodiments, the user preference sources 118 may be accessed only after the user provides consent to access those sources to protect the privacy of the preferences and purchase habits of the user. ); causing in real time displaying a list of product items respectively corresponding to products in the one or more product classes on a screen associated with the client device (Allen et al. 2018/0293644 [0061] Display 420 provides a mechanism to display data to a user and may be, for example, a computer monitor.), each product item including product data of the product from a product item master database and corresponding one or more metrics of the product (Allen et al. 2018/0293644 [0025; Fig. 1] Database 108 is a repository for data used by shopping list analysis program 106. Data used by shopping list analysis program 106 may include the shopping list, the taxonomic classification of the shopping list of items, the entity information related to the shopping list of items, and any other information related to the shopping list of items. In the depicted embodiment, database 108 resides on server computer 104. In another embodiment, database 108 may reside elsewhere within distributed data processing environment 100 provided shopping list analysis program 106 has access to database 108. [0040 – Product attributes interpreted as product metrics] Having determined store proximity and product availability, shopping list analysis program 106 compares product attributes (step 210). For example, shopping list analysis program 106 may have identified multiple available products in stores nearby the user. Shopping list analysis program 106 retrieves the information for each of the available products and compares product attributes (such as, price, color, status, sizes, brands, among others) with respect to the user preferences. Referring to a previously presented example, if shopping list analysis program 106 identifies that the user routinely buys gluten free products, shopping list analysis program 106 may narrow the refined product list to gluten free hot dog buns. Shopping list analysis program 106 may also provide store recommendations based on user preferences and/or the purchase history of the user. For example, if the user routinely buys a category of products in a particular store, shopping list analysis program 106 may narrow product recommendations to only those products available at the user preferred store. Product attributes may also be used to remove an available product for failure to meet user preferences and/or previously provided feedback from the user. Since the user may be in transit, shopping list analysis program 106 may advantageously present the order of the list of available products based on store proximity.).

Allen et al. 2018/0293644 may not expressly teach “organization classes of a plurality of organization classes in an organization taxonomy”, however, Shear et al. 2014/0282586 teaches these features as follows (Shear et al. 2014/0282586 [0547 - users may arrange information of their choosing (subject to context and any associated rights) into purpose expression organizations, for example as classes, ontologies, taxonomies, and/or the like.] In some embodiments users may arrange information of their choosing (subject to context and any associated rights) into purpose expression organizations, for example as classes, ontologies, taxonomies, and/or the like. Should a user wish to publish such organizations there may be one or more formalisms that are applied during publication to ensure standardization and/or interoperability for the wider and/or intended audience.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Allen et al. 2018/0293644 to include the organizational features as taught by Shear et al. 2014/0282586. One of ordinary skill in the art would have been motivated to do so in order to organize large amounts of information in an organized and useful manner which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 12.    One or more non-transitory storage media storing instructions which, when executed by one or more processors, cause performance of a method of adaptive navigation of online product information, the method comprising:
receiving a request for product information from a client device,
the request specifying one or more product classes of a plurality of product classes in a product taxonomy,
one of the plurality of product classes corresponding to a product; determining in real time based on the request or information related to the client device one or more organization classes of a plurality of organization classes in an organization taxonomy,
one of the plurality of organization classes corresponding to a user; obtaining, for each product in the one or more product classes, one or more metrics related to online selections, requisitions, or purchases of the product made by one or more devices of one or more users in the one or more organization classes in response to the request based on stored activity data related to online selections, requisitions, or purchases of the plurality of products by devices of a plurality of users in the organization taxonomy;
causing displaying a list of product items respectively corresponding to products in the one or more product classes on a screen associated with the client device,
each product item including product data of the product from a product item master database and corresponding one or more metrics of the product.
Claim 12, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over: Allen et al. 2018/0293644; in view of Shear et al. 2014/0282586. 
Regarding Claim 2. Allen et al. 2018/0293644 further teaches The computer-implemented method of claim 1, the one or more metrics including a total number of or a trend of numbers of selections, requisitions, or purchases (Allen et al. 2018/0293644 [0035 - shopping list analysis program [] identifies that the user routinely buys gluten free products, shopping list analysis program [] may refine the product list to gluten free hot dog buns… (interpreted as one or more metrics including total number of or a trend of … selections, requisitions, or purchases)] In yet another embodiment, shopping list analysis program 106 retrieves user preferences from user preference sources 118. Referring to the previous example, shopping list analysis program 106 may access the previous purchases of a user from user preference sources 118 and determine that the user has purchased board games within the last month. Based on this information, shopping list analysis program 106 may narrow the category associated with the shopping list items to the "/hobbies and interests/games/board games and puzzles" category without asking for user feedback. In another example, a shopping list may include a shorthand entry to an item such as "hot dog buns" without providing a preference over the many brands, or may include an entry of "milk" without information such as types of milk (e.g., gluten free, whole grain, honey wheat, potato bread, etc.). In this example, shopping list analysis program 106 queries user preference sources 118 to identify user provided preferences that are stated or can be inferred by past user behavior. If shopping list analysis program 106 identifies that the user routinely buys gluten free products, shopping list analysis program 106 may refine the product list to gluten free hot dog buns. Shopping list analysis program 106 may also provide store recommendations based on the preferences of the user. For example, if the user routinely buys a category of products at a particular store, shopping list analysis program 106 may narrow product recommendations to only those products available at the user preferred store. In some embodiments, the user preference sources 118 may be accessed only after the user provides consent to access those sources to protect the privacy of the preferences and purchase habits of the user.).

Regarding Claim 13.    One or more non-transitory storage media of claim 12, the one or more metrics including a total number of or a trend of numbers of selections, requisitions, or purchases.

Claim 13, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over: Allen et al. 2018/0293644; in view of Shear et al. 2014/0282586. 
Regarding Claim 3. Allen et al. 2018/0293644 further teaches The computer-implemented method of claim 1, the one or more metrics being further related to online preferences (Allen et al. 2018/0293644 [0029 - preferences] Shopping list analysis program 106 may further query user preference sources 118 to provide refined shopping list entries based on user preferences and/or behavior. For example, a shopping list may include a shorthand entry to an item such as "milk" without providing a preference over the many brands and/or types of milk (e.g., whole milk, nonfat milk, flavored milk, almond milk, soy milk, rice milk, etc.). In this example, shopping list analysis program 106 queries user preference sources 118 to identify user provided preferences that are stated or can be inferred by past user behavior. For example, if shopping list analysis program 106 identifies that the user prefers almond milk, based on user feedback or past behavior, the shopping list entry "milk" is refined to "almond milk." In some embodiments, the refined shopping list item "almond milk" may be included on the shopping list, in addition to the generic listing of "milk". Shopping list analysis program 106 may also provide store recommendations based on user preferences. Although this example is related to foods, shopping list analysis program 106 may also seek user preferences related to other types of shopping list entries. [0030 - preference sources 118 may include one or more social media websites, from which user product preferences may be determined] In some embodiments of the present invention, user preference sources 118 may include a list of items previously bought by the user by querying sources such as loyalty programs or by allowing the user to input lists of previously bought items such as providing store receipts or any other type of acknowledgment of the previously bought items. User preferences may be obtained directly from the user, inferred from user behavior, or by performing NLP and NLU techniques (e.g., sentiment analysis) on a source document. In some embodiments, user preference sources 118 may include one or more social media websites, from which user product preferences may be determined. In other embodiments, user preference sources 118 may include a loyalty program having a list of user preferences and/or a list of items previously bought by the user. In yet other embodiments, user preference sources 118 may include inquiring user preferences or feedback as to the refined product list provided. For example, shopping list analysis program 106 refines the list into a more accurate list based on the user preference sources 118. If the user does not prefer the refined item, shopping list analysis program 106 learns from the user preference (e.g., by user behavior of not selecting the refined item) and will not subsequently suggest the refined item. Shopping list analysis program 106 may also present the user with a refined product list. In this case, the user may select the proper refined item from the refined product list. Shopping list analysis program 106 may use the selected refined item in the future. In still another embodiment, user preferences learned over time may be stored in database 120. Database 120 can be implemented with type of storage device capable of storing product inventory and description data, such as a hard disk drive or solid state drive on a database server, and configuration files that can be accessed and utilized by business sources 114.).

Regarding Claim 14. One or more non-transitory storage media of claim 12, the one or more metrics being further related to online preferences.
Claim 14, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over: Allen et al. 2018/0293644; in view of Shear et al. 2014/0282586; in further view of HOD et al. 2008/0208715.
Regarding Claim 4. Allen et al. 2018/0293644 may not expressly teach the following features, however, HOD et al. 2008/0208715 teaches these features as follows The computer-implemented method of claim 1, the displayed list being sorted on one of the one or more metrics across the products in the one or more product classes (HOD et al. 2008/0208715 [0062 - list might be sorted according to virtual personal store provider, product's class, or some other sort criteria] In a next step, a user wishes to construct a virtual personal store, or modify an existing virtual personal store, has to choose from the virtual shelves list. The list is displayed through the user's input and display manager 36. The list is retrieved either from local virtual shelf store part of the user's virtual personal store control 31, or on-line from the distributor virtual shelf store part of the distributor's virtual personal store control 41, depending on the selection in step 4 above. The list might be sorted according to virtual personal store provider, product's class, or some other sort criteria.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Allen et al. 2018/0293644 to include the sorting features as taught by HOD et al. 2008/0208715. One of ordinary skill in the art would have been motivated to do so in order to organize and sort large amounts of information in an organized and useful manner which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 15. One or more non-transitory storage media of claim 12, the displayed list being sorted on one of the one or more metrics across the products in the one or more product classes.
Claim 15, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over: Allen et al. 2018/0293644; in view of Shear et al. 2014/0282586; in further view of TAN et al. 2013/0318089.
Regarding Claim 5. Allen et al. 2018/0293644 may not expressly teach the following features, however, TAN et al. 2013/0318089 teaches these features as follows The computer-implemented method of claim 1, the plurality of products being from hosted catalogs or punch-out catalogs (TAN et al. 2013/0318089 [0035] As the catalog is used by one or more users, for example through the catalog user interface 365, search terms for items of the externally hosted catalog can be received by the system 305. In response, a search can be performed by the search engine 320 of the procurement system 305 on the index 350 of the externally hosted catalog and the one or more internal records 340 to identify items of the plurality of items matching the search terms. Records corresponding to the identified items can be returned by the search engine 320 through the catalog user interface 365 based on searching the index 350 of the externally hosted catalog and the one or more internal records 340 for the search terms. For example, a list can be provided in the catalog user interface 365 of the returned records corresponding to the identified items. Depending upon the search results, the returned records can include external and internal records for items of the catalog. Upon selection of the at least one external record from the list through the catalog user interface 365, the selected external record 345 can be retrieved by the procurement system 305 from the supplier or other system or the user may be directed to the external system, e.g., by a link to the external record, and the item corresponding to the selected record can be added to a requisition by the procurement system 305.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Allen et al. 2018/0293644 to include the catalog features as taught by TAN et al. 2013/0318089. One of ordinary skill in the art would have been motivated to do so in order to organize large amounts of information collected from a catalog and/or organized in a catalog or catalog format which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 16. One or more non-transitory storage media of claim 12, the plurality of products being from hosted catalogs or punch-out catalogs.
Claim 16, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 



Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over: Allen et al. 2018/0293644; in view of Shear et al. 2014/0282586; in further view of Patil et al. 2015/0278764.
Regarding Claim 6. Allen et al. 2018/0293644 may not expressly teach the following features, however, Patil et al. 2015/0278764 teaches these features as follows The computer-implemented method of claim 1, further comprising: receiving activity information regarding a selection, requisition, or purchase of a specific product of the products in the one or more product classes from the client device; updating the stored activity data with the activity information (Patil et al. 2015/0278764 [0049 – activity entries and updates] Some embodiments of the present invention may include an intelligent client that unites in one user-experience one, or more, of the following features, characteristics, capabilities, and/or advantages: (i) a single "universal message" model whereby users can compose emails, blog posts, activity entries, status updates, and other collaborative or social items using a single common interface; (ii) a credentials service whereby authentication credentials for multiple back-end systems, such as email accounts, social accounts, and so forth are stored securely under control of a master authentication mechanism; (iii) a federation service whereby users gather together received email messages, subscribed status updates, activity items and updates, newsfeed entries, blog post updates, documents in document management repositories and/or data from other data sources into a single, coordinated model; (iv) an indexing service whereby all federated items are indexed for subsequent retrieval; (v) a local storage service, whereby certain classes and/or selected instances of data items can be maintained in storage local to the user, for example on a laptop (the benefits of local storage include but are not limited to: (a) the ability to work on items while the network is unavailable, and/or (b) the ability to work on items when their primary storage location is unavailable, though a great many of the items managed and indexed by the intelligent client may always be maintained only in remote storage); (vi) an analytics service where, through aggregate statistics and machine learning, federated items are classified and tagged, all of which is then used in service of "smart" client user-scenarios; (vii) a model of work, whereby users organize the many disparate activities they perform into "realms," "projects," and "tasks," and where items of work such as documents, email messages, social updates, and the like can then be linked to the work model, either automatically based on analytics or manually, enabling users to better act on their priorities and to spend less time on the mechanics of sending emails, making blog posts, and other such process details; (viii) calendaring and contacts management, similar to existing email or personal information management (PIM) services but that reflect the federation capabilities of the client and the model of work (for example, users can manage in one view multiple calendars from different accounts, and at the same time on their calendar see due dates and other milestones that come from their model of work); (ix) a dashboard as an entry point to the user interface, showing key events and status for realms, projects, and so forth; (x) a single system to see updates/data across all systems relevant to the user; (xi) a unified interface for data/document creation targeted at multiple systems; (xii) powerful capabilities like search and analytics that add intelligence and greater organization to a user's work; and/or (xiii) a simple yet powerful model of domains and tasks that enables users to better structure their activities.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Allen et al. 2018/0293644 to include the activity features as taught by Patil et al. 2015/0278764. One of ordinary skill in the art would have been motivated to do so in order to collect, document, and organize activity information collected from a user and utilize that activity information to optimize future campaigns which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 17. One or more non-transitory storage media of claim 12, the method further comprising:
receiving activity information regarding a selection, requisition, or purchase of a specific product of the products in the one or more product classes from the client device;
updating the stored activity data with the activity information.
Claim 17, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over: Allen et al. 2018/0293644; in view of Shear et al. 2014/0282586; in further view of Patil et al. 2015/0278764; in view of Melero et al. 2002/0111879.
Regarding Claim 7. Allen et al. 2018/0293644 may not expressly teach the following features, however, Melero et al. 2002/0111879 teaches these features as follows The computer-implemented method of claim 6, the activity information regarding a selection indicating putting an item in a shopping cart, the activity information regarding a requisition indicating including an item in an electronic requisition order, the activity information regarding a purchase indicating in performing an online checkout for an item or including an item an electronic purchase order (Melero et al. 2002/0111879 [Claim 1] 1. An online electronic commerce method and system for selecting products and creating purchase orders said system consisting of (a) a web server computer running a web page processing software such as Microsoft Internet Information Server.TM or similar; said web server also running an online order processing software such as Macromedia UltraDev.TM, Microsoft.TM Site Server Commerce Edition or similar, with functionality commonly referred to as a "virtual shopping cart"; said server also storing a plurality of web page software files; said server also storing a plurality of catalog display software files; (e) a database server running a database management system (DBMS) software such as Microsoft SQL Server.TM., Oracle.TM, Informix.TM, or similar; (f) at least one client computer running a desktop computer operating system such as Microsoft Windows 98.TM, Windows NT.TM, Windows 2000.TM, MacOS.TM, Linux, Linux variant, or similar, and which said client computer further has installed within it a web browser software, such as Netscape Navigator.TM, Microsoft Internet Explorer.TM, Opera Software Opera.TM or similar; said method consisting of (a) enabling the creation and operation of four separate and distinct web browser windows: "catalog window," "product window," "information window," and "order window"; (b) enabling the web browser windows to remain open concurrently to enable the user to perform any of four basic purchasing functions: find products, select products for purchase, obtain product information, and create purchase orders for products; (c) enabling navigation between windows to enable the user to perform any of several purchasing activities: access a product catalog, select a product category, display a product selection page, display additional product information, select a plurality of items for purchase in a single action, create a requisition, and convert a requisition into a purchase order.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Allen et al. 2018/0293644 to include the activity features as taught by Melero et al. 2002/0111879. One of ordinary skill in the art would have been motivated to do so in order to collect, document, and organize activity information collected from a user and utilize that activity information to optimize future campaigns which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 18. One or more non-transitory storage media of claim 17,
the activity information regarding a selection indicating putting an item in a shopping cart,
the activity information regarding a requisition indicating including an item in an electronic requisition order,
the activity information regarding a purchase indicating in performing an online checkout for an item or including an item an electronic purchase order.
Claim 18, has similar limitations as of Claim(s) 7, therefore it is REJECTED under the same rationale as Claim(s) 7. 


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Allen et al. 2018/0293644; in view of Shear et al. 2014/0282586; in further view of Ball 2014/0052656.
Regarding Claim 8. Allen et al. 2018/0293644 may not expressly teach the following features, however, Ball 2014/0052656 teaches these features as follows The computer-implemented method of claim 1, the product item further including an option to invoke a chat interface for communicating in real time with the one or more devices of the one or more users in the one or more organization classes (Ball 2014/0052656 [0075 – chat box] In an embodiment, social-business network server(s) 110 comprise a user communication module 116, which provides communications between users of the system. The communications may comprise messaging including real-time messaging (e.g., instant messaging chat box). In an embodiment, the communications may also include video chat between a user and friend(s), family member(s), potential employer(s), etc. For example, the communication module 116 may support a real-time video interview between a job applicant and a potential employer. In an embodiment, this interview may be recorded and stored by server(s) 110 and capable of being transcribed (e.g., via standard speech-to-text conversion) or played back (e.g., by the interviewee and/or interviewer).).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Allen et al. 2018/0293644 to include the chat features as taught by Ball 2014/0052656. One of ordinary skill in the art would have been motivated to do so in order to provide easy to use communication features for users which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 19. One or more non-transitory storage media of claim 12, the product item further including an option to invoke a chat interface for communicating in real time with the one or more devices of the one or more users in the one or more organization classes.
Claim 19, has similar limitations as of Claim(s) 8, therefore it is REJECTED under the same rationale as Claim(s) 8. 



Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Allen et al. 2018/0293644; in view of Shear et al. 2014/0282586; in further view of Ball 2014/0052656; in view of Samiri et al. 2008/0261635.
Regarding Claim 9. Allen et al. 2018/0293644 may not expressly teach the following features, however, Samiri et al. 2008/0261635 teaches these features as follows The computer-implemented method of claim 8, further comprising: receiving one or more chat messages communicated through the chat interface from the client device; updating the product item master database with the one or more chat messages (Samiri et al. 2008/0261635 [0035 – update the chat thread] If an active chat thread is found within the database 208 at decision point 304, the process 300 begins to process the chat thread at block 306. Processing of the active chat thread at block 306 includes operations such as loading chat thread information and any associated campaign information from the database 208. The process further checks for an "end" command within the incoming mobile message. If an "end" command is found within the message, the process 300 ends the active chat thread. The active chat thread may be ended by storing a termination code as part of the chat thread information to the database 208 if archival of chat thread information is to be performed. Alternatively, the chat thread information and any associated campaign information may be deleted from the database 208. If an "end" command is not found within the message, the process 300 checks the source address for the chat, sends the message to the recipient mobile number, and updates the chat thread information and any associated campaign information within the database 208. Processing of the active chat thread at block 306 also includes a chat killer program that looks for and terminates any chat threads that are inactive for a configured period of time, such as chat threads with twenty (20) minutes or more of inactivity. As described above, though not depicted within FIG. 3A for ease of illustration purposes, the process 300 may return to await a new incoming message at decision point 302 after processing at block 306 is completed.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Allen et al. 2018/0293644 to include the chat features as taught by Samiri et al. 2008/0261635. One of ordinary skill in the art would have been motivated to do so in order to provide easy to use communication features for users which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 20. One or more non-transitory storage media of claim 19, the method further comprising:
receiving one or more chat messages communicated through the chat interface from the client device;
updating the product item master database with the one or more chat messages.
Claim 20, has similar limitations as of Claim(s) 9, therefore it is REJECTED under the same rationale as Claim(s) 9. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over: Allen et al. 2018/0293644; in view of Shear et al. 2014/0282586; in further view of Keyngnaert et al. 2018/0268038.
Regarding Claim 10. Allen et al. 2018/0293644 may not expressly teach the following features, however, Keyngnaert et al. 2018/0268038 teaches these features as follows The computer-implemented method of claim 1, the product taxonomy including classes related to brands or prices. the organization taxonomy including classes related to regions or departments (Keyngnaert et al. 2018/0268038 [0155] In some embodiments, the one or more queries can include or otherwise be formed using specified classes or goods/service included in the search order (as well as their similar or semantic equivalents). For example, the one or more queries can be limited to trademarks from a particular class that includes goods/services specified in the search order or that are similar or semantically related to the goods/service specified in the search (as determined by goods and/or services similarity engine 100 and/or the goods/services ontology).).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Allen et al. 2018/0293644 to include the organization taxonomy features as taught by Keyngnaert et al. 2018/0268038. One of ordinary skill in the art would have been motivated to do so in order to collect, document, and organize information collected from a user and utilize that activity information to optimize future campaigns which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over: Allen et al. 2018/0293644; in view of Shear et al. 2014/0282586; in further view of Gromley et al. 2016/0110692.
Regarding Claim 11. Allen et al. 2018/0293644 may not expressly teach the following features, however, Gromley et al. 2016/0110692 teaches these features as follows The computer-implemented method of claim 1, the one or more metrics being related to the online selections, requisitions, or purchases of the product made within a time period (Gromley et al. 2016/0110692 [0272 - Statistical metrics, such as past purchases over a predetermined time period, can be used to associate a particular customer with a particular goods list category] The system enables customers to be classified together in respective selection categories. That is, several customers may be grouped together in the same display category. As a result, all of the customers in the same category are presented the same list of items. This enables all customers in the same category to use the same PIN (or code) to cause display of their goods list. Statistical metrics, such as past purchases over a predetermined time period, can be used to associate a particular customer with a particular goods list category, and the code assigned to display that particular goods list. Once the customer (or goods list category) is identified, then the display outputs a list of items which that particular customer most commonly purchases at the store. Thus the system allows for display lists based on several factors, including most common purchases nationally/regionally by customers, most common purchases by all customers of the store based on time of day, most common purchases at the store by an individual customer, etc.).

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Allen et al. 2018/0293644 to include the metric features as taught by Gromley et al. 2016/0110692. One of ordinary skill in the art would have been motivated to do so in order to collect and organize various metrics which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).